Case 18-66766-jwc        Doc 74     Filed 01/28/19 Entered 01/28/19 12:13:51        Desc Main
                                    Document      Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                                               )    Case No. 18-66766
                                                     )
BEAUTIFUL BROWS LLC,                                 )    Chapter 11
                                                     )
            Debtor.                                  )


                        TRUSTEE’S APPLICATION FOR AUTHORITY
                          TO EMPLOY PROFESSIONAL PERSON

         NOW COMES the above captioned debtor, by and through its attorney, along with the

appointed Chapter 11 Trustee S. Gregory Hays (the “Trustee”) and hereby submits this joint

application for authority to employ Bullseye Auction & Apprisal, LLC, to serve as auctioneer

pursuant to 11 U.S.C. § 327(a) (the “Application”), and in support thereof, respectfully shows

the Court as follows.

   1. This Application is supported by the verified statement of Scott Schwartz attached hereto

as Exhibit “A”.

   2. Bullseye Auction & Apprisal, LLC (the “Auctioneer”) has no relation or connection to

the Debtor to the best of the App Auctioneer ‘s knowledge, and employs one or more auctioneers

duly licensed to practice in the state of Georgia.

   3. The Auctioneer understands that all fees, commissions, and expenses are subject to

approval by this Court after application, notice, and hearing thereon. Auctioneer is usually

compensated with a commission of ten (10%) percent of the selling price, plus any actual out-of-

pocket expenses. Auctioneer also receives a buyer’s premium. A copy of the auction agreement is

filed herewith.

   4. The professional services which the Auctioneer is to render in this case will include

marketing and selling the Estate’s interest in certain personal property located at 5002 North
Case 18-66766-jwc       Doc 74     Filed 01/28/19 Entered 01/28/19 12:13:51           Desc Main
                                   Document      Page 2 of 4



Royal Atlanta Drive, Tucker, Georgia, including several pieces of equipment that are not

essential to the Debtor’s operating locations as well as two vehicles that the Debtor owns.

       WHEREFORE, the Debtor and the Trustee respectfully prays for entry of an order (i)

authorizing the employment of Bullseye Auction & Apprisal, LLC as auctioneer for the Estate,

and (ii) for such other and further relief as the Court may deem just and proper.


       Respectfully submitted this 28th day of January, 2019.


                                                  By: /s/ Jason L. Pettie____________
                                                      Jason L. Pettie, attorney for Debtor
                                                      Georgia Bar # 574783
                                                      P.O. Box 17936
                                                      Atlanta, Georgia 30316
                                                      (404) 638-5984
                                                      trustee@jasonpettie.com

                                                  By: /s/ S. Gregory Hays____________*
                                                      S. Gregory Hays, Trustee
                                                      2964 Peachtree Road, Suite 555
                                                      Atlanta, Georgia 30305
                                                      (404) 926-0051
                                                      ghays@haysconsulting.net
                                                      *signed by Jason L. Pettie, with express
                                                      permission granted 1/25/2018
Case 18-66766-jwc   Doc 74   Filed 01/28/19 Entered 01/28/19 12:13:51   Desc Main
                             Document      Page 3 of 4
                                    Exhibit "A"
Case 18-66766-jwc      Doc 74     Filed 01/28/19 Entered 01/28/19 12:13:51          Desc Main
                                  Document      Page 4 of 4



                                CERTIFICATE OF SERVICE

       I, the undersigned attorney, do hereby certify that I have served a copy of the foregoing
pleading on those parties listed below by mailing a copy thereof, via first class U.S. Mail in a
properly addressed envelope with sufficient postage affixed.

       Office of the U.S. Trustee
       Room 362, Richard B. Russell Federal Bldg
       75 Ted Turner Dr, SW
       Atlanta, Georgia 30303




                                    /s/ Jason L. Pettie
                                    Jason L. Pettie
                                    Georgia Bar # 574783
